IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                ______________________________________________

KENNETH M. BESS and
THOMAS R. CUMMINGS, JR.,

      Plaintiffs-Appellants,
                                                   Davidson Chancery No. 95-2864-II
vs.                                                C.A. No. 01A01-9707-CH-00319

ASSOCIATED BROKERS OF
TENNESSEE, INC.,

      Defendant-Appellee.
____________________________________________________________________________

               FROM THE DAVIDSON COUNTY CHANCERY COURT
               THE HONORABLE CAROL L. MCCOY, CHANCELLOR




                       D. Alexander Fardon; Harwell Howard Hyne
                          Gabbert & Manner, P.C. of Nashville
                                     For Appellants

                          Richard M. Smith, Kenneth S. Schrupp
                           Smith & Cashion, PLC of Nashville
                                      For Appellee




                               REVERSED AND REMANDED

                                      Opinion filed:



                               FILED
                                 July 10, 1998

                            Cecil W. Crowson             W. FRANK CRAWFORD,
                           Appellate Court Clerk         PRESIDING JUDGE, W.S.


CONCUR:

DAVID R. FARMER, JUDGE

HOLLY KIRBY LILLARD, JUDGE
         This appeal involves a dispute concerning distribution to stockholders in a closely held

corporation. Plaintiff-stockholders, Kenneth M. Bess (Bess) and Thomas R. Cummings, Jr.,

(Cummings) appeal from the judgment of the trial court denying the relief sought against

defendant, Associated Brokers of Tennessee, Inc. (ABT).        Plaintiffs’ complaint alleges that by

virtue of the stockholder agreement dated May 3, 1990, between them and William W. Johnson

(Johnson) and ABT, Bess became a 25 percent shareholder of ABT and Cummings became a 20

percent shareholder of ABT. Plaintiffs allege that in late 1994, Johnson caused ABT to sell all

or substantially all of its assets to Acosta Sales Company, Inc. (Acosta). The plaintiffs aver that

although they were directors and shareholders, they were not informed of the transaction until

it had been consummated and were not given an opportunity to vote on the transaction. Plaintiffs

further allege that since the sale of the assets to Acosta, ABT has been diverting all of the

payments made by Acosta to Johnson, who is not performing any services for ABT. Plaintiffs

aver that as shareholders, they were entitled to vote pursuant to T.C.A. § 48-22-102 (1995)

concerning the sale of the assets, and further that they were not advised of their rights as

dissenters as provided in T.C.A. §§ 48-23-201, et seq. (1995).

         Plaintiffs’ complaint seeks an injunction requiring ABT to comply with the provisions

of T.C.A. § 48-23-201 et seq., or, alternatively, for a judgment against ABT in an amount equal

to the fair value of their stock at the time of the sale. Plaintiffs also seek attorney’s fees and

costs.

         ABT’s answer admits that the plaintiffs became shareholders on May 3, 1990, but avers

that they were not shareholders at the time of the sale of the assets to Acosta. It admits that the

plaintiffs were directors at the time of the Acosta transaction and that they were not notified and

given the opportunity to vote upon the transaction. ABT admits that Johnson has been receiving

the payments made by Acosta for the assets, stating specifically: “As the sole shareholder of the

Defendant, William W. Johnson received and is currently receiving payments from Acosta Sales

Company, Inc. in return for the sale of the assets of the Defendant.” The answer denies the

remaining material allegations of the complaint and joins issue thereon.       Bess and Cummings

were employed by ABT in 1976 and 1980 respectively. At the time that Cummings joined ABT

in 1980, Johnson served as president of the corporation and owned one hundred (100%) percent

of the stock. By 1990, ABT was struggling financially. As a result, Johnson and the plaintiffs


                                                2
entered into a Stockholder Agreement whereby Johnson agreed to sell 125 shares of ABT to Bess

(25% of the company’s stock) in exchange for a $30,000 promissory note, and 100 shares of

ABT to Cummings (20% of the stock) in exchange for a $24,000 promissory note. The

Stockholder Agreement states in pertinent part:

               Payment shall be made by the execution of a promissory note in
               the original principal amount of the purchase price for each of the
               purchasers . . . .

The promissory notes signed by the plaintiffs each include a payment schedule and an

acceleration clause whereby the holder (Johnson) may elect for the principal to become

immediately due and payable in the event of default. The notes are collateralized by the

respective shares sold by the agreement, and the notes specifically provide:

                       As security for the payment of this Note, the holder shall
               retain possession of in pledge and have a security interest in the
               one hundred (100) shares of common stock of Associated
               Brokers, Inc., being conveyed pursuant to a Stockholder
               Agreement of even date herewith between William W. Johnson,
               Kenneth M. Bess, and Thomas R. Cummings, Jr., until such time
               as this Note has been paid in full. All rights in connection with
               or incident to the ownership of such shares shall be vested solely
               in the holder of this Note until such time as this Note has been
               paid in full.

It is undisputed that at the time of the trial, no payments had been made on the notes by either

Bess or Cummings, and Johnson had not demanded payment or otherwise taken any action

authorized by the notes.

       In December of 1993, a representative of Acosta Sales Co., Inc., a large regional broker,

indicated an interest in purchasing ABT’s assets. Johnson negotiated a sale on behalf of ABT,

which entered into a Master Broker Agreement and an Agreement for Purchase of Assets with

Acosta on February 28, 1994. In accordance with the Master Broker Agreement, Acosta agreed

to pay ABT over a period of ten years a variable stream of revenue that reflects a portion of the

commissions that Acosta earns from ABT’s product lines. Johnson testified that he orally agreed

at this time to retire after one year and sign a non-compete covenant. The Agreement for

Purchase of Assets includes the following clause:

               Covenant Not to Compete. To facilitate the sale and the
               purchase of the Assets pursuant to this Agreement, Seller hereby
               agrees that it shall not within the Central and East Tennessee
               [illegible] engage in competition with Buyer, either directly or
               indirectly, in the operation or ownership of a food brokerage or
               food services businesses [sic].

                                               3
The Agreement for Purchase of Assets explicitly defines “Seller” as “ABT.”1 The remainder of

ABT’s employees, including the plaintiffs, were to be indefinitely employed by Acosta. Many

of these employees, including the plaintiffs, signed non-compete covenants with Acosta in

exchange for the consideration of employment with Acosta.

       On May 31, 1994, Johnson, acting on behalf of ABT, entered into a revised Master

Broker Agreement with Acosta. This revised agreement alters the revenue stream and also

includes a non-compete covenant that did not appear in the original Master Broker Agreement

signed on February 28, 1994. This clause states:

                  Johnson agrees that during such period of receipt of monthly
               payments hereunder, he will not directly or indirectly enter into,
               or in any manner take part in, any business, profession or other
               endeavor, whether as an employee, agent, independent contractor,
               owner or otherwise, in the Central and East Tennessee Markets
               which is in competition with Acosta’s food brokerage business.
               ...

One of Acosta’s remedies for breach of this covenant is relief from the obligation to make

payments under the terms of the agreement.

       Following a bench trial, the trial court found that Bess is a 25 percent shareholder and

Cummings is a 20 percent shareholder of ABT. The trial court, however, found that Johnson

held a security interest in the plaintiffs’ shares, thus entitling Johnson to “all the rights in

connection with or incident to the ownership of the shares.” Because Johnson was a beneficial

shareholder, the trial court held that the plaintiffs did not have the statutory right to exercise

dissenters’ rights in accordance with T.C.A. §§ 48-23-201 et seq..

       The trial court proceeded to find that the value of Johnson’s non-compete covenant

reflected in the revised Master Broker Agreement equals $90,000 per year for each of the ten

years of the revenue stream pursuant to the agreement. The trial court, then, ordered ABT to pay

Johnson $7,500 each month for ten years as consideration for his signing the covenant. After

each monthly payment has been made to Johnson, the trial court held that each of the

shareholders is entitled to any remainder of the proceeds from ABT’s sale in accordance with

their proportionate ownership. The trial court, however, held that ABT is not required to make




       1
       We note that the Agreement for Purchase of Assets contains no sale price.
Apparently, the sale price for the assets is included in the sums due under the Master Broker
Agreement.

                                                4
certain distributions to the plaintiffs until the expiration of the ten-year period.2 In addition, the

trial court ruled that ABT is not required to make distributions to the plaintiffs until they have

fully paid the amounts due under the promissory notes.

                On appeal, the plaintiffs contend that the trial court erred when it ordered ABT to pay

Johnson $900,000 for the non-compete covenant. The plaintiffs also argue that the trial court

erred when it held that ABT need not make certain distributions to the plaintiffs until the ten-year

revenue stream expires and until the promissory notes are paid.3

                Since this case was tried by the trial court sitting without a jury, we review the case de

novo upon the record with a presumption of correctness of the findings of fact by the trial court.

Unless the evidence preponderates against the findings, we must affirm, absent error of law.

T.R.A.P. 13(d).

                It is fundamental corporate law that an owner of a corporation’s stock i s e n t i t l e d t o a

p r o p o r t i o n a t e s h a r e o f a n y o f t h e c o r p o r a t i o n ’ s d i s t r i b u t i o n s . See, e.g., 7 T e n n . J u r . Corporations § 4 3 ( 1 9 9 7 ) ; 1 1

F l e t c h e r ’ s C y c l o p e d i a o f C o r p o r a t i o n s Stock & Stockholders § 5 3 5 2 ( 1 9 9 5 ) . T h e p l a i n t i f f s c o n t e n d t h a t t h e t r i a l

c o u r t ’ s r u l i n g a b r o g a te s t h i s p ri n c ip l e : b y m a n d a t in g t h a t p r o c e e d s f r o m t h e A c o s t a r e v e n u e s tr e a m a r e i n i t i a l l y d i v e r t e d

t o c o m p e n s a t e J o h n s o n f o r th e n o n - c o m p e t e c o v e n a n t , t h e p l a in t i f fs a r e e f f e c t i v e l y d i v e s te d o f t h e i r p r o r a ta s h a r e o f

t h e r e v e n u e . T h e p l a in t i f f s n o t e t h a t J o h n s o n ’ s n o n - c o m p e t e c o v e n a n t w a s n o t e x e c u t e d u n t il t h e r e v i s e d M a s t e r B r o k e r

A g r e e m e n t w a s s ig n e d i n M a y o f 1 9 9 4 , t h r e e m o n t h s a f t e r t h e i n i t i a l M a s t e r B r o k e r A g r e e m e n t w a s s ig n e d .4 S i n c e a l l

o f t h e a g r e e m e n t s b e t w e e n A B T a n d A c o s t a r e q u i r e A c o s t a t o m a k e a l l p a y m e n t s to A B T , t h e p l a i n t i f f s f u r t h e r a r g u e

t h a t t h e t r ia l c o u r t h a s e f f e c t i v e l y r e w r it t e n t h e s e a g r e e m e n t s s o t h a t $ 9 0 0 , 0 0 0 f r o m t h i s r e v e n u e s tr e a m i s d iv e r t e d t o

J o h n so n . F i n a lly , th e p la in tif f s a s se rt th a t th e re c o rd d o e s n o t s u p p o rt th e tr ia l c o u rt’ s fin d in g th a t J o h n so n ’ s n o n -

c o m p e t e c o v e n a n t w a s w o r th $ 9 0 0 , 0 0 0 t o A c o s ta .

                A B T r e s p o n d s b y c o n t e n d i n g t h a t A B T b e n e f i t t e d f r o m J o h n s o n ’ s n o n - c o m p e t e c o v e n a n t , s in c e A c o s t a w o u l d




                2
          The trial court also held that each of the shareholders bears pro rata responsibility
for any shortfall for payments to be made to Johnson pursuant to the $900,000 non-compete
covenant.
                3
           The plaintiffs do not appeal the trial court’s holding that they are not entitled to
exercise dissenters’ rights, and ABT does not appeal the trial court’s finding that the
plaintiffs are shareholders.
                4
          The plaintiffs point out that the non-compete clause in the Agreement to Purchase
Assets states that ABT (in contrast to Johnson) may not compete.

                                                                                                     5
n o t h a v e e n t e r e d in t o t h e a g r e e m e n ts h a d t h e c o v e n a n ts n o t b e e n in c lu d e d .5 I f t h e p l a i n t if f s ’ t h e o r y p r e v a i l s , A B T i n s i s t s

t h a t J o h n s o n w i l l r e c e i v e n o c o n s i d e r a ti o n f o r a n d b e n e f it f ro m t h e n o n - c o m p e t e c o v e n a n t . I n c o n tr a s t , A B T h a s n o t

r e c e i v e d a b e n e f i t f r o m t h e n o n - c o m p e te c o v e n a n ts b y t h e p l a i n t if f s , w h o a r e a b l e t o c o n t i n u e t o b e e m p l o y e d b y A c o s ta .

I n a d d i ti o n , A B T c o n t e n d s t h a t i t w i l l b e “ u n j u s t l y e n r i c h e d ” i f i t i s p e r m i t t e d t o r e t a i n t h e b e n e f it f r o m J o h n s o n ’ s n o n -

c o m p e te c o v e n a n t w ith o u t c o m p e n s a tin g J o h n so n .

                I n Warren v. Metropolitan Gov’t of Nashville & Davidson County, 9 5 5 S . W . 2 d 6 1 8 ( T e n n .

A p p . 1 9 9 7 ) , w e d is c u s se d th e r o le o f a C o u r t in in te r p re tin g a c o n tr a c t:

                                Courts are to interpret and enforce the contract as written,
                                according to its plain terms. Petty v. Sloan, 197 Tenn. 630, 277
S.W.2d 355, 358 (1955); Home Beneficial Ass'n v. White, 180
Tenn. 585, 177 S.W.2d 545, 546 (1944). We are precluded from
                                making new contracts for the parties by adding or deleting
                                provisions. Central Adjustment Bureau, Inc. v. Ingram, 678
S.W.2d 28, 37 (Tenn.1984); Shell Oil Co. v. Prescott, 398 F.2d
592 (6th Cir.1968). When clear contract language reveals the
                                intent of the parties, there is no need to apply rules of
                                construction. An ambiguity does not arise in a contract merely
                                because the parties may differ as to interpretation of certain of its
                                provisions. Oman Construction Co. v. Tennessee Valley Auth.,
                                486 F. Supp. 375 (M.D.Tenn.1979). A contract is ambiguous only
                                when it is of uncertain meaning and may fairly be understood in
                                more ways than one; a strained construction may not be placed on
                                the language used to find an ambiguity where none exists.
                                Empress Health and Beauty Spa, Inc. v. Turner, 503 S.W.2d
188, 190-91 (Tenn.1973). We are to consider the agreement as a
                                whole in determining whether the meaning of the contract is clear
                                or ambiguous. Gredig v. Tennessee Farmers Mut. Ins. Co., 891
S.W.2d 909, 912 (Tenn.App.1994). If a contract is plain and
                                unambiguous, the meaning thereof is a question of law for the
                                court. Petty v. Sloan, 277 S.W.2d at 358.

Id. at 622-23. According to the plain terms of the contracts between ABT and Acosta, which

Johnson negotiated for on behalf of ABT, the revenue stream paid by Acosta is paid solely to

ABT. Nothing in the contracts indicates that any of the proceeds should be paid directly to

Johnson, nor is there evidence of any agreement between ABT and Johnson by which ABT

agrees to compensate Johnson for acceding to the non-compete covenant.

                N o t o n ly is th e r e is n o e v id e n c e o f a n y a g re e m e n t b e tw e e n A B T a n d J o h n s o n c o n c e r n in g c o m p e n s a tio n to


                5
           ABT disputes the plaintiffs’ argument that the original agreements signed in
February of 1994 did not include Johnson’s non-compete covenant. ABT contends that the
intent of the covenant in the Agreement for Purchase of Assets was to apply to Johnson and
not to ABT. ABT also asserts that ABT and Acosta orally agreed throughout the course of
the negotiations that Johnson would be barred from competing with Acosta and that he would
retire after one year. ABT notes that the trial court found that the initial Master Broker
Agreement that did not contain the covenant was drafted “in a hurried fashion . . . because
payroll had to be made on March the 1st.”

                                                                                                   6
J o h n s o n f o r t h e n o n - c o m p e t e c o v e n a n t , J o h n s o n ’ s a n s w e r t o t h e c o m p l a i n t s p e c i f i c a l ly s t a t e s t h a t h e i s r e c e i v i n g t h e

A c o s t a p a y m e n t s a s th e s o le s h a r e h o l d e r o f A B T a n d i n r e t u r n f o r t h e s a l e o f t h e a s s e t s . M o r e o v e r , w e f i n d n o t h i n g i n

t h e r e c o r d t o s u g g e s t a v a lu e f o r J o h n s o n ’ s n o n -c o m p e te c o v e n a n t.

                T e n n e s s e e C o d e A n n o t a t e d § 4 8 - 1 6 - 4 0 1 ( 1 9 9 5 ) a d d r e s s e s th e a u th o r i z a ti o n f o r s h a r e h o l d e r d i s tr i b u t i o n b y a

b o a r d o f d i r e c to r s . I n t h e a b s e n c e o f a n y e n f o r c e a b l e c o n tr a c ts to t h e c o n tr a r y , a l l d i s tr i b u t i o n s f r o m a c o r p o r a t i o n t o

s h a r e h o l d e r s m u s t b e d i s b u r s e d p r o r a t a . Tubb v. Fowler, 1 1 8 T e n n . 3 2 5 , 9 9 S . W . 9 8 8 ( 1 9 0 6 ) ; 7 T e n n . J u r .

Corporations § 4 3 ; 1 1 F l e t c h e r ’ s C y c l o p e d i a o f C o r p o r a t i o n s Stocks & Stockholders § 5 3 5 2 . A B T h a s n o t c i t e d

a n y a u t h o r i t y t h a t w o u l d w a r r a n t a n e x c e p t i o n t o t h i s p r i n c i p l e . S i n c e t h e r e is n o e v i d e n c e o f a n y p r o v i s io n f o r p a y m e n t

b y A B T t o J o h n s o n f o r h i s n o n - c o m p e t e c o v e n a n t w i th A c o s t a , a n y a m o u n t s r e c e i v e d b y J o h n s o n s h o u l d b e c o n s i d e r e d

a d i s t r i b u t i o n f r o m A B T . See T . C . A . § 4 8 - 1 1 - 2 0 1 ( 8 ) ( 1 9 9 5 ) .

                I t i s u n d is p u te d t h a t n e i t h e r p l a i n t i f f h a s p a i d a n y a m o u n t d u e u n d e r t h e p r o m i s s o r y n o t e s h e l d b y J o h n s o n f o r

t h e p u r c h a s e p r i c e o f t h e s t o c k . T h e n o t e s p r o v i d e t h a t t h e s h a r e s o f s to c k a r e h e ld a s s e c u r i t y f o r t h e p a y m e n t o f t h e

n o te s a n d w h i le t h e n o t e s r e m a i n u n p a i d , J o h n s o n , a s t h e h o l d e r th e r e o f , r e t a in s a l l r ig h t s o f o w n e r s h i p i n t h e s h a r e s ,

w h i c h n e c e s s a r i l y m u s t i n c l u d e t h e r i g h t to r e c e iv e a

s h a r e h o l d e r d i s t r i b u t i o n . 1 1 F l e t c h e r ’ s C y c l o p e d i a o f C o r p o r a t i o n s Stocks & S t o c k h o l d e r s § 5 3 8 2 ( 1 9 9 5 ) . H o w e v e r ,

s in c e t h e s to c k i s h e l d a s a s e c u r i t y f o r a n i n d e b t e d n e s s , a n y a m o u n t s re c e iv e d b y t h e b e n e f i c ia l o w n e r o n l y a p p ly t o

r e d u c e t h e a m o u n t o f t h e i n d e b t e d n e s s . Payne v. Fowler, 1 2 T e n n . A p p . 4 4 9 , 4 6 1 ( 1 9 3 0 ) ( “ T h e r u l e i s t h a t i n t h e

a b s e n c e o f a n a g r e e m e n t t o t h e c o n t r a ry , a p l e d g e r o f s h a r e s o f s t o c k a s c o l la t e r a l s e c u r i t y c a r r i e s w i t h i t , a s a n in c id e n t

o f t h e p l e d g e e ’ s s p e c i a l o w n e r s h i p , t h e r i g h t t o r e c e i v e d i v i d e n d s a f t e r d e c l a r e d , to be applied on the debt, ” ( c i t i n g

6 F l e t c h e r ’ s C y c l o p e d i a o f C o r p o r a t i o n s , § 3 7 0 4 ) ) 6 ( e m p h a s i s a d d e d ) ; see also Nashville Trust Co. v. First

Nat. Bank, 1 2 3 T e n n . 6 1 7 , 6 2 6 , 1 3 4 S . W . 3 1 1 , 3 1 4 ( 1 9 1 1 ) ( “ T h e p l e d g e e d o e s n o t a c q u i r e a b s o l u t e t i t l e b y s u c h a

c o n t r a c t , b u t o n l y a s p e c i a l p r o p e r t y i n t h e t h i n g p l e d g e d , w i t h t h e r i g h t t o p o s s e s s i o n until the object of the

pledge be accomplished. ” ) ( e m p h a s i s a d d e d ) ; A n n o t a t i o n , Right of Pledgee of Corporate Stock in

Respect of Dividends Declared Thereon, 6 7 A . L . R . 4 8 5 ( 1 9 3 0 ) , 1 0 3 A . L . R . 8 4 9 ( 1 9 3 6 ) ; K e n n e t h B . D a v i s , J r . ,

Pledged Stock and the Mystique of Record Ownership, 1 9 9 2 W i s . L . R e v . 9 9 7 , 1 0 0 1 - 0 2 ( 1 9 9 2 ) . T h i s i s

r e in f o r c e d b y T e n n e s s e e ’ s a d o p t i o n o f A r ti c l e 9 o f t h e U n i f o r m C o m m e r c i a l C o d e , w h i c h s t a t e s t h a t , i n t h e a b s e n c e o f

a n a g r e e m e n t t o t h e c o n t r a ry , w h e n t h e p l e d g e e p o s s e s s e s t h e c o l la t e r a l :

                                ( c ) th e s e c u re d p a rty m a y h o ld a s a d d itio n a l s e c u rity a n y in c re a se o r p ro fits


                6
       This principle is found in the revised Fletcher’s treatise at 12A Fletcher’s
Cyclopedia of Corporations Stock & Stockholders § 5656 (1993).

                                                                                                   7
                               ( e x c e p t m o n e y ) r e c e i v e d f r o m t h e c o ll a te r a l, b u t m o n e y s o r e c e i v e d , u n l e s s
                               r e m i t t e d to t h e d e b to r , s h a l l b e a p p li e d in r e d u c ti o n o f t h e s e c u r e d o b li g a ti o n .

T . C .A . § 4 7 - 9 - 2 0 7 ( 2 ) ( c ) ( 1 9 9 6 ) .

                T h e j u d g m e n t o f t h e tr i a l c o u r t o r d e r i n g A B T t o p a y th e s u m s a s s e t o u t t h e r e in i s v a c a te d . P a y m e n ts m a d e

t o J o h n s o n h e r e t o f o r e a r e c o n s i d e r e d a d i s t r ib u t io n t h a t s h o u l d b e a l l o c a t e d b e t w e e n B e s s , C u m m i n g s , a n d J o h n s o n , i n

a c c o r d a n c e w i t h t h e i r s to c k o w n e r s h ip . T h e a m o u n t s d u e B e s s a n d C u m m i n g s s h a l l f i r s t b e p a id o n t h e n o t e

i n d e b t e d n e s s , a n d th e c a s e m u s t b e r e m a n d e d to t h e tr i a l c o u r t f o r d e te r m i n a ti o n a s t o t h e c o r r e c t a m o u n t o f t h e

i n d e b t e d n e s s d u e o n t h e n o t e s a n d t h e a m o u n t p a i d t o J o h n s o n t h u s f a r a s a d i s tr i b u t io n . W h e n t h e e n t ir e i n d e b t e d n e s s

o n t h e n o t e s i s p a i d , t h e o w n e r s h ip o f t h e s h a r e s r e v e r t s to B e s s a n d C u m m i n g s , a n d t h e y a r e th e n e n t i t l e d t o r e c e iv e t h e i r

p ro ra ta d istr ib u tio n .

                I n s u m , t h e j u d g m e n t o f t h e t r i a l c o u r t i s r e v e r s e d , a n d t h e c a s e is r e m a n d e d t o t h e t r ia l c o u r t f o r f u r t h e r

p r o c e e d i n g s c o n s i s te n t w i t h t h i s o p i n i o n . C o s ts o f t h e a p p e a l a r e a s s e s s e d o n e - h a l f t o p l a i n t if f s a n d o n e - h a l f t o

d e f e n d a n t.

                                                                                                               _________________________________
                                                                                                               W. FRANK CRAWFORD,
                                                                                                               PRESIDING JUDGE, W.S.

CONCUR:


____________________________________
DAVID R. FARMER, JUDGE

____________________________________
HOLLY KIRBY LILLARD, JUDGE




                                                                                                  8